Title: James Madison to Samuel L. Gouverneur, 1 February 1833
From: Madison, James
To: Gouverneur, Samuel L.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Feby 1833
                            
                        
                        Yr letter of the 26 Ult: was duly recd. It would give me real pleasure to aid the object you have in view.
                            But after a lapse of so many years my memory, tho’ I have allowed it a little time for its efforts, furnishes no facts
                            within the scope of your enquiry; and I can refer to nothing in my files that could fill the blank. I can only therefore
                            express my entire confidence that the part Mr. Monroe had in the investigation alluded to, was dictated by what he deemed
                            a public duty; and that after the investigation he was incapable of any thing that wd. justify resentful feelings on the
                            part of the family of General Hamilton.
                        Of the public disclosure of the matter of the investigation, other than that from the avowed source, I know
                            nothing; except that it could not proceed from the packet of papers deposited with me by Mr. M., which was never opened
                            until it was returned to him, after his Mission had terminated.
                        I am very thankful for the kind interest taken by yourself and your family in my welfare; and offer to all as
                            Mrs M does affece. remembrances, and every good wishs.
                        
                            
                                
                            
                        
                    